Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 1 of 59 Page ID #:3699




  1   RAINES FELDMAN LLP
      JOHN S. CHA, ESQ. (SBN 129115)
  2   JCHA@RAINESLAW.COM
      1800 AVENUE OF THE STARS, 12TH FLOOR
  3   LOS ANGELES, CA 90067
      TELEPHONE: (310) 440-4100
  4   FACSIMILE: (424) 239-1613
  5   PILLSBURY WINTHROP SHAW PITTMAN LLP
      MARK E. ELLIOTT (SBN 157759)
  6   mark.elliott@pillsburylaw.com
      725 South Figueroa Street, Suite 2800
  7   Los Angeles, CA 90017-5406
      Telephone:     213.488.7100
  8   Facsimile:     213.629.1033
  9   Attorneys for Plaintiffs
      TC RICH, LLC, Rifle Freight, Inc., Fleischer
 10   Customs Brokers, Richard G. Fleischer, and
      Jacqueline Fleischer
 11
                                    UNITED STATES DISTRICT COURT
 12
                                  CENTRAL DISTRICT OF CALIFORNIA
 13
 14
      TC RICH, LLC, a California Limited              Case No. 2:19-CV-02123-DMG-AGR
 15   Liability Company, RIFLE FREIGHT,
      INC., a California corporation,                 PLAINTIFFS’ RESPONSE TO
 16   FLEISCHER CUSTOMS BROKERS, a                    HUSSAIN M. SHAIKH’S
      sole proprietorship, RICHARD G.                 STATEMENT OF GENUINE
 17   FLEISCHER, an individual, and                   DISPUTES AND ADDITIONAL
      JACQUELINE FLEISCHER, an                        UNCONTROVERTED FACTS
 18   individual,
                                                      [Filed concurrently with Plaintiffs’
 19                       Plaintiffs,                 Reply in Support of Motion for Partial
                                                      Summary Judgment and Evidentiary
 20            v.                                     Objections]
 21   HUSSAIN M. SHAIKH, an individual,               Courtroom: 8C
      HAROON KHAN, an individual, and                 Judge: Hon. Dolly M. Gee
 22   SHAH CHEMICAL CORPORATION, a                    Date: February 19, 2021
      California Corporation.                         Time: 3:00 p.m.
 23
                          Defendants.
 24
 25
 26
 27
 28
                                                -1-
      TC RICH v. Shaikh, et al.                   PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                            OF GENUINE DISPUTES
      4825-7745-7626.v1                                           Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 2 of 59 Page ID #:3700




  1            Pursuant to Standing Order Section 5(d.)(i.), TC Rich, LLC (“TC Rich”), Rifle
  2   Freight, Inc., Fleischer Customs Brokers, Richard G. Fleischer, and Jacqueline
  3   Fleischer (Collectively, “Plaintiffs), hereby submit this Response to the Separate
  4   Statement of Genuine Disputes and Additional Uncontroverted Facts in Opposition to
  5   Plaintiffs’ Motion for Partial Summary Judgment, ECF No. 64-1, by Defendant and
  6   Counter-Claimant Hussain M. Shaikh (“Shaikh”).
  7                                         Table of Contents
  8   Plaintiffs’ responses to Shaikh’s responses to Plaintiffs’ uncontroverted facts .......... 2
  9   Plaintiffs’ responses to Shaikh’s additional uncontroverted facts ............................. 55
 10
 11
       No. Plaintiffs’                      Shaikh’s Response                 Plaintiffs’ Response
 12        Uncontroverted
           Facts and
 13        Supporting Evidence
 14    1        Shaikh owned the            Undisputed.                       No response.
 15             property at 132 W.
                132nd Street
 16             (“Property”) from
 17             approximately August
                1979 until December
 18             1984, when title
 19             transferred to Haroon
                Khan.
 20
 21
                Supporting Evidence
 22
                Declaration of Mark
 23             E. Elliott (“Elliott
                Decl.”), ¶ 3, Ex. 1
 24
                (Shaikh Dep.) at
 25             30:20-31:25, 39:22-
                40:6, 40:2-17, 44:13-
 26
                45:2, 45:10-23, 46:6-
 27             16.
 28
                                                     -2-
      TC RICH v. Shaikh, et al.                        PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                                 OF GENUINE DISPUTES
      4825-7745-7626.v1                                                Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 3 of 59 Page ID #:3701




  1             Elliott Decl. ¶ 8, Ex. 6
  2             at 5:8-17.
                Elliott Decl. ¶ 9, Ex. 7.
  3
  4
  5
  6
  7
  8
  9
 10
 11
       2        Shaikh leased the           Undisputed.                  No response.
 12             Property to Shah
 13             Chemical Corporation
                (“Shah Chemical”)
 14             and collected rents.
 15
 16             Supporting Evidence
 17             Elliott Decl. ¶ 3, Ex. 1
                (Shaikh Dep.) at35:12-
 18             36:2; 58:3-10, 58:18-
 19             24.
 20    3        Shaikh leased the           Undisputed.                  No response.
                Property to Pacifica
 21             Chemical Incorporated
 22             (“Pacifica Chemical”)
                and collected rents.
 23
 24
                Supporting Evidence
 25
                Elliott Decl. ¶ 3, Ex. 1
 26             (Shaikh Dep.) at
                35:12-36:2; 39:22-6,
 27
                58:11-14, 58:18-24.
 28
                                                   -3-
      TC RICH v. Shaikh, et al.                      PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                               OF GENUINE DISPUTES
      4825-7745-7626.v1                                              Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 4 of 59 Page ID #:3702




  1    4        Shaikh prepared the        Undisputed.                  No response.
  2             articles of
                incorporation for Shah
  3             Chemical in February
  4             1977.

  5
                Supporting Evidence
  6
                Elliott Decl. ¶ 3, Ex. 1
  7             (Shaikh Dep.) at 41:7-
  8             8, 48:13-49:2.
  9             Elliott Decl. ¶ 8, Ex. 6
                at 9:3-6.
 10
                Elliott Decl. ¶ 10, Ex.
 11             8.
 12    5        Shaikh served as Shah      Undisputed.                  No response.
 13             Chemical’s sole
                president.
 14
 15
                Supporting Evidence
 16
                Elliott Decl. ¶ 3, Ex. 1
 17             (Shaikh Dep.) at 13:5-
                13, 49:23-24.
 18
                Elliott Decl. ¶ 8, Ex. 6
 19             at 3:4-8.
 20    6        Shaikh served as Shah      Undisputed.                  No response.
 21             Chemical’s sole acting
                officer.
 22
 23
 24             Supporting Evidence

 25             Elliott Decl. ¶ 3, Ex. 1
                (Shaikh Dep.) at 49:3-
 26             19, 49:20-22; 49:25-
 27             50:24, 51:20-25; 52:1-
                53:21.
 28
                                                  -4-
      TC RICH v. Shaikh, et al.                     PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                              OF GENUINE DISPUTES
      4825-7745-7626.v1                                             Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 5 of 59 Page ID #:3703




  1    7        Shaikh served as Shah      Undisputed.                  No response.
  2             Chemical’s sole acting
                director.
  3
  4
                Supporting Evidence
  5
                Elliott Decl. ¶ 3, Ex. 1
  6             (Shaikh Dep.) at 49:3-
  7             19, 50:25-51:25.
  8    8        Shaikh was Shah            Undisputed.                  No response.
                Chemical’s sole
  9             shareholder.
 10
 11
                Supporting Evidence
 12
                Elliott Decl. ¶ 3, Ex. 1
 13             (Shaikh Dep.) at
                41:25-42:2; 53:24-
 14
                54:1.
 15
                Elliott Decl. ¶ 7, Ex. 5
 16             at 4:5-8.
 17    9        Shaikh prepared the        Undisputed.                  No response.
                articles of
 18
                incorporation for
 19             Pacifica Chemical in
                September 1978.
 20
 21
                Supporting Evidence
 22
                Elliott Decl. ¶ 3, Ex. 1
 23             (Shaikh Dep.) at 41:7-
 24             8; 56:15-57:2.
 25             Elliott Decl. ¶ 8, Ex. 6
                at 8:26-9:2.
 26
                Elliott Decl. ¶ 11, Ex.
 27             9.
 28
                                                  -5-
      TC RICH v. Shaikh, et al.                     PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                              OF GENUINE DISPUTES
      4825-7745-7626.v1                                             Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 6 of 59 Page ID #:3704




  1    10       Shaikh served as           Undisputed.                  No response.
  2             Pacifica Chemical’s
                sole president.
  3
  4
                Supporting Evidence
  5
                Elliott Decl. ¶ 3, Ex. 1
  6             (Shaikh Dep.) at
  7             12:25-13:4
  8             Elliott Decl. ¶ 8, Ex. 6
                at 2:27-3:3.
  9
       11       Shaikh served as           Undisputed.                  No response.
 10             Pacifica Chemical’s
 11             sole acting officer.
 12
 13             Supporting Evidence
                Elliott Decl. ¶ 3, Ex. 1
 14
                (Shaikh Dep.) at
 15             60:13-18, 61:21-
                62:20, 65:22-66:6.
 16
                Elliott Decl. ¶ 4, Ex. 2
 17             at 6:15-19.
 18
       12       Shaikh served as           Undisputed.                  No response.
 19             Pacifica Chemical’s
                sole acting director.
 20
 21
                Supporting Evidence
 22
                Elliott Decl. ¶ 3, Ex. 1
 23             (Shaikh Dep.) at
 24             60:13-18, 62:21-63:2,
                65:22-66:6.
 25
                Elliott Decl. ¶ 8, Ex. 6
 26             at 6:22-26.
 27
 28
                                                  -6-
      TC RICH v. Shaikh, et al.                     PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                              OF GENUINE DISPUTES
      4825-7745-7626.v1                                             Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 7 of 59 Page ID #:3705




  1    13       Shaikh was Pacifica        Undisputed.                   No response.
  2             Chemical’s sole
                shareholder.
  3
  4
                Supporting Evidence
  5
                Elliott Decl. ¶ 3, Ex. 1
  6
                (Shaikh Dep.) at 42:3-
  7
                5, 65:22-66:6.
  8
                Elliott Decl. ¶ 7, Ex. 5
  9             at 4:9-13.
 10    14       While other officers       Disputed that Mr. Shaikh      Shaikh’s Response
 11             and directors were         was the only person           does not raise a
                initially named,           overseeing business           genuine dispute
 12             Shaikh concedes that       operations. Undisputed,       because it does not
 13             he alone oversaw           however, that he was the      controvert the fact
                business operations.       only officer and director     that Shaikh oversaw
 14                                        involved in the business.     business operations,
                                           Mr. Shaikh was not always     including those
 15                                        present at the site while     activities he
                Supporting Evidence
 16                                        operation was ongoing.        personally delegated
                Elliott Decl. ¶ 3, Ex. 1   Shaikh’s companies            to employees in his
 17             (Shaikh Dep.) at 41:7-     employed 2-3 individuals      capacity as manager
                8, 41:25-42:2, 48:13-      who independently             and supervisor.
 18
                54:1, 53:4-5,              handled the chemicals,        Shaikh’s evidence is
 19                                        completed, and oversaw        not material to his
                60:13-18, 61:21-63:2,      environmental compliance,     role.
 20             65:22-66:6.                neutralization activities
 21                                        with the wastewater,
                                           pumping and/or refilling
 22                                        the tanks, the acquisition
                                           and storage of PCE, etc.
 23
                                           often in his absence. As
 24                                        such, employees oversaw
                                           environmental compliance
 25                                        activities and the hands-on
 26                                        operations in terms of
                                           handling chemicals.
 27
 28
                                                   -7-
      TC RICH v. Shaikh, et al.                      PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                               OF GENUINE DISPUTES
      4825-7745-7626.v1                                              Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 8 of 59 Page ID #:3706




  1                                        Supporting Evidence:
  2                                        Elliott Decl., Ex. 1 (Shaikh
                                           Dep.) at 74:14-75:3, 78:2-
  3                                        18, 128:2-17, 148:6-20,
  4                                        160:4-7.
  5                                        Decl. of Kirk M. Tracy in
                                           Supp. of Shaikh’s Opp’n
  6                                        to Pls.’ Mot. for Partial
                                           Summ. J. (“Tracy Opp’n
  7                                        Decl.”), filed herewith, at
  8                                        Ex. 3, and supplemental
                                           interrogatory responses
  9                                        18-19.
 10    15       Shah Chemical              Undisputed.                    No response.
 11             operated from
                approximately 1979
 12             until operations were
 13             transferred to Pacifica
                Chemical in
 14             approximately 1981.
 15
 16
                Supporting Evidence
 17             Elliott Decl. ¶ 3, Ex. 1
 18             (Shaikh Dep.) at 55:2-
                12.
 19
                Elliott Decl. ¶ 8, Ex. 6
 20             at 6:17-21.
 21    16       Pacifica Chemical          Undisputed.                    No response.
 22             operated at the
                Property from the
 23             early 1980s through at
                least 1999.
 24
 25             Supporting Evidence
 26             Elliott Decl. ¶ 3, Ex. 1
 27             (Shaikh Dep.) at 55:2-
                12, 64:16-20.
 28
                                                   -8-
      TC RICH v. Shaikh, et al.                      PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                               OF GENUINE DISPUTES
      4825-7745-7626.v1                                              Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 9 of 59 Page ID #:3707




  1             Elliott Decl. ¶ 8, Ex. 6
  2             at 6:12-16.

  3    17       A building was             Undisputed.                   No response.
  4             developed on the
                Property in
  5             approximately 1978
  6             for use by Shah
                Chemical just prior to
  7             Shah Chemical’s
  8             commencement of
                operations at the
  9             Property.
 10
 11
                Supporting Evidence
 12             Elliott Decl. ¶ 24, Ex.
 13             22.
 14    18       Prior to occupancy of      Undisputed as to the          Undisputed.
                the Property by Shah       warehouse being empty.        Plaintiffs’ evidence
 15             Chemical, the building     Disputed that there was       establishes the
                                           ever any “dyeing or           absence of any
 16             at the Property was an     blending of fabrics in the    such implements
                empty warehouse with       building.” There is no        prior to Shah
 17
                no tanks, storage          evidence in this matter to    Chemical’s
 18             containers, or other       support that implication.     occupancy.
                implements used for                                      Plaintiffs’
 19                                                                      inadvertently
                the dyeing or blending
                                                                         imprecise
 20             of fabrics in the                                        description of the
                building.                                                processes used by
 21
                                                                         Shaikh’s
 22                                                                      businesses is not
                Supporting Evidence                                      material. Shaikh
 23                                                                      does not proffer
                Elliott Decl. ¶ 3, Ex. 1                                 any evidence to
 24             (Shaikh Dep.) at                                         controvert Fact 18.
 25             33:17-34:1.

 26
 27
 28
                                                   -9-
      TC RICH v. Shaikh, et al.                      PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                               OF GENUINE DISPUTES
      4825-7745-7626.v1                                              Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 10 of 59 Page ID #:3708




   1    19       The equipment, tanks,      Disputed. Not all materials Undisputed.
                 and other materials        used for the chemical       The evidence
   2                                        businesses were purchased
                 used for the Shaikh’s                                  proffered by Shaikh
   3                                        and installed by Shah       does not controvert
                 chemical businesses        Chemical. For example,
                 were purchased and                                     the fact that Shah
   4                                        Pacifica Chemical installed Chemical purchased
                 installed by Shaikh’s      a trench and drainage
   5                                                                    and installed
                 first company, Shah        system. Further, the        equipment, tanks,
                 Chemical.                  clarifier was installed     and other materials
   6                                        around the same time as     for use in its
   7                                        the drainage system,        chemical business. In
                                            potentially by Pacifica.    addition, it is
   8             Supporting Evidence
                                            Supporting evidence:        immaterial whether
   9             Elliott Decl. ¶ 3, Ex. 1                               Shaikh’s first or
                                            Elliott Decl. ¶ 3, Ex. 1    second business
                 (Shaikh Dep.) at 35:2-
  10                                        (Shaikh Dep.) at 116:14-23. installed certain
                 11.
                                                                        equipment—all were
  11                                                                    installed by one of
  12                                                                    Shaikh’s chemical
                                                                        companies at the
  13                                                                    Property.
  14    20       Shaikh operated both       Disputed to the extent this   This response
                 Shah Chemical and          fact purports to imply        improperly states a
  15             Pacifica Chemical.         Shaikh was an “operator”      legal argument. See
                                            for the purpose of            Initial Standing
  16                                        CERCLA liability.             Order, Section
  17                                                                      5(d.)(i), at p. 7 (“No
                 Supporting Evidence                                      legal argument
  18             Elliott Decl. ¶ 3, Ex. 1                                 should be set forth in
                                                                          [the Statement of
  19             (Shaikh Dep.) at 41:7-                                   Genuine Disputes.]”).
  20             8.                                                       Shaikh’s legal
                                                                          argument does not
  21                                                                      controvert this
                                                                          undisputed fact.
  22
  23
  24
  25
  26
  27
  28
                                                    -10-
       TC RICH v. Shaikh, et al.                      PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                                OF GENUINE DISPUTES
       4825-7745-7626.v1                                              Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 11 of 59 Page ID #:3709




   1    21       Shah Chemical and          Undisputed that some       No response.
                 Pacifica Chemical          specialty chemicals were
   2                                        mixed and blended at the
                 blended and mixed
   3                                        site. However, it must be
                 specialty chemicals for    noted and clarified that
   4             the textile industry and   PCE was never mixed nor
                 purchased chemicals        blended by Shah Chemical
   5             for resale at the          or Pacifica Chemical on
                 Property.                  the site. Instead, the
   6                                        company bought PCE from
   7                                        third party suppliers then
                 Supporting Evidence        resold PCE to customers.
   8                                        Further, neither company
                 Elliott Decl. ¶ 3, Ex. 1   was a “manufacturer” of
   9             (Shaikh Dep.) at           chemicals. The companies
  10             66:19-67:5, 69:8-13,       merely bought large
                 71:18-21.                  quantities of product,
  11                                        repackaged it into smaller
  12                                        quantities, then sold to
                                            customers. They also
  13                                        blended some chemicals
                                            for soaps and detergents,
  14                                        not “manufactured.”
  15
  16                                        Supporting Evidence
  17                                        Elliott Decl. ¶ 3, Ex. 1
                                            (Shaikh Dep.) at 68:16-25,
  18                                        69:1-5; 66:22-67:5.
  19
  20                                        Elliot Decl. ¶ 6, Ex. 4 at
                                            3:8-
  21
                                            12.
  22
        22       Shaikh bought the          Undisputed.                    No response.
  23             Property back from
  24             Haroon Khan in
                 October 1987 and held
  25             title until
  26             approximately 2003.
  27
  28
                                                    -11-
       TC RICH v. Shaikh, et al.                       PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                                 OF GENUINE DISPUTES
       4825-7745-7626.v1                                               Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 12 of 59 Page ID #:3710




   1             Supporting Evidence
   2             Elliott Decl. ¶ 3, Ex. 1
                 (Shaikh Dep.) at 31:3-
   3
                 25; 44:13-45:2; 45:10-
   4             23; 46:12-16.
   5             Elliott Decl. ¶ 8, Ex. 6
                 at 5:8-17.
   6
                 Elliott Decl. ¶ 9, Ex. 7.
   7
        23       Haroon Khan held title      Undisputed.                    No response.
   8             to the Property while
   9             Pacifica Chemical
                 continued its
  10             operations.
  11
  12
                 Supporting Evidence
  13
                 Elliott Decl. ¶ 3, Ex. 1
  14             (Shaikh Dep.) at 40:7-
  15             17.

  16    24       Mr. Khan had no             Undisputed.                    No response.
                 involvement in, nor
  17             ownership of, Pacifica
  18             Chemical.

  19
                 Supporting Evidence
  20
                 Elliott Decl. ¶ 3, Ex. 1
  21             (Shaikh Dep.) at
  22             40:18-42:5.
  23    25       Until at least 1986,        Undisputed that a 2,000-       Undisputed.
                 perchloroethylene           gallon above ground            Shaikh’s Response
  24             (“PCE”) was stored in       storage tank in the interior   does not controvert
                                             of the facility was used to
  25             a 2,000-gallon above-       store PCE for a short          the fact that the
                 ground storage tank         period of time. Disputed as    2,000-gallon above-
  26             located in the interior                                    ground storage tank
                                             to the proximity to the
  27             of the building at the      mixing tanks. The evidence     was next to
                 Property next to tanks      does not clearly               (“adjacent to”) the
  28
                                                    -12-
       TC RICH v. Shaikh, et al.                       PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                                 OF GENUINE DISPUTES
       4825-7745-7626.v1                                               Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 13 of 59 Page ID #:3711




   1             that were utilized for     demonstrate the proximity      tanks used for
                 mixing and blending        of PCE tank to the other       mixing and blending
   2                                        tanks and in fact suggests
                 of chemicals and dyes.                                    of chemicals and
   3                                        the PCE tank was some
                                            distance away from the         dyes. The precise
   4                                        mixing tanks.                  proximity of the
                 Supporting Evidence                                       2,000-gallon above-
   5                                        Supporting Evidence            ground storage tank
                 Elliott Decl. ¶ 3, Ex. 1
                 (Shaikh Dep.) at           Elliott Decl. ¶ 3, Ex. 1       to the mixing and
   6                                        (Shaikh Dep.) at 77:17-
                 77:13-78:1, 106:17-                                       blending tanks is not
   7                                        78:1.
                 108:14, 111:24-                                           material.
   8             112:15.
                 Elliott Decl. ¶ 4, Ex. 2   Tracy Opp’n Decl., at ¶ 3
   9                                        & Ex. 2 (map of Property
                 at 3:6-15, 4:5-9.          showing “2,000 Gal.
  10
                 Elliott Decl. ¶ 8, Ex. 6   Pirchlor- etheyline [sic]”
  11             at 7:22-26.                tank near two other storage
                                            tanks some distance from
  12                                        three “Mixing Tanks”).
  13    26       For a period of time,      Undisputed that Shah         No response.
                 Shah Chemical              Chemical acquired, stored
  14                                        in a storage tank inside the
                 acquired PCE, stored
  15                                        facility, and sold PCE from
                 it in a 2,000 gallon       the premises for a short
  16             above-ground storage       period of time ending in
                 tank, and re-sold it to    approximately 1986.
  17             customers in small
  18             quantities.
                                            Supporting Evidence
  19
                 Supporting Evidence        Tracy Opp’n Decl., Ex. 1
  20                                        (Shaikh Depo.) at 67:19-
                 Elliott Decl. ¶ 3, Ex. 1   68:4, 112:5-11.
  21             (Shaikh Dep.) at 69:1-     Elliott Decl. ¶ 6, Ex. 4, at
  22             5, 70:9-13, 77:13-         supplemental response
                 78:1.                      no. 3.
  23
                 Elliott Decl. ¶ 6, Ex. 4
  24             at 2:4-17, 2:26-3:12.
  25             Elliott Decl. ¶ 22, Ex.
  26             20.
                 Elliott Decl. ¶ 5, Ex. 3
  27
                 at 3:12-15, 4:5-9.
  28
                                                    -13-
       TC RICH v. Shaikh, et al.                       PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                                 OF GENUINE DISPUTES
       4825-7745-7626.v1                                               Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 14 of 59 Page ID #:3712




   1             Elliott Decl. ¶ 8, Ex. 6
   2             at 7:22-26.

   3
   4
   5
   6
   7
   8
   9
  10
  11
        27       The PCE repackaged         Undisputed that PCE was        Undisputed.
  12             for resale was             delivered by truck to Shah     It is immaterial
                 delivered by truck and     Chemical and that the          whether PCE was
  13                                        delivery was completed by
                 pumped to Shaikh’s                                        received by Shaikh’s
                                            running a hose through the
  14             companies’ above-          exterior of the building to
                                                                           first or second
                 ground storage tank                                       business—all were
  15                                        the tank connection piping     installed by one of
                 using a hose that          that ran to the west wall of
  16                                                                       Shaikh’s chemical
                 connected through the      the building and pumped        companies at the
  17             exterior of the            PCE directly into the          Property.
                 building to the tank       storage tank. The evidence
  18             through a hole in the      does not demonstrate such
                 wall and ran to the        deliveries were to Pacifica
  19                                        Chemical.
                 west wall of the
  20             building.
  21                                        Supporting Evidence
  22             Supporting Evidence        Elliott Decl. ¶ 3, Ex. 1
                                            (Shaikh Dep.) at 159:9-
  23             Elliott Decl. ¶ 3, Ex. 1   160:3.
                 (Shaikh Dep.) at
  24             119:24-120:21, 159:9-      Elliott Decl. ¶ 6, Ex. 4, at
                 160:3.                     supplemental response no.
  25                                        3.
  26
  27
  28
                                                    -14-
       TC RICH v. Shaikh, et al.                      PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                                OF GENUINE DISPUTES
       4825-7745-7626.v1                                              Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 15 of 59 Page ID #:3713




   1    28       The solvent was            Undisputed that during the
                 transferred by             time Shah Chemical
   2                                        acquired, stored, and sold
                 company employees to
   3                                        PCE, the solvent was
                 55-gallon drums for        pumped directly into the
   4             resale.                    storage tank upon delivery
                                            then transferred by
   5                                        company employees to 55-
                 Supporting Evidence        gallon sealed drums for
   6                                        resale.
                 Elliott Decl. ¶ 3, Ex. 1
   7             (Shaikh Dep.) at
   8             120:15-21.
                                            Supporting Evidence
   9             Elliott Decl. ¶ 6, Ex. 4
                 at 3:8-12.                 Elliott Decl. ¶ 3, Ex. 1
  10                                        (Shaikh Dep.) at 159:9-
                                            160:3.
  11                                        Elliott Decl. ¶ 6, Ex. 4, at
  12                                        supplemental response
                                            no. 3.
  13
        29       From 1978 until            Disputed. While cleanup        Shaikh’s Response
  14             approximately 2000,        on the premises did include    does not raise a
                 Shaikh’s chemical          rinsing tanks and other        genuine dispute of
  15                                        storage containers that
                 businesses that            contained various              material fact
  16             operated on the            chemicals into the drainage    because it does not
  17             Property generated         system therefore creating      controvert the fact
                 wastewater from spills     wastewater, nothing within     that the Property
  18             and rinsing drums,         the evidence states that any   generated
                 tanks and other            such receptacles contained     wastewater from
  19                                        PCE. The containers that
                 storage containers that    were rinsed were those         spills and from
  20             previously contained                                      rinsing various
                                            used in the mixing and
  21             chemicals, including       blending operations. PCE       drums, tanks, and
                 PCE.                       was not blended or mixed.      other storage
  22                                        Further, the 55-gallon         containers, some of
                                            sealed drums that held PCE     which previously
  23                                        for individual sale were
                 Supporting Evidence                                       contained PCE.
  24                                        kept by customers who
                                            bought the PCE contained       Additionally, in
                 Elliott Decl. ¶ 5, Ex. 3                                  written discovery,
  25             at 4:5-9.                  inside the drum and never
                                            returned to Shaikh’s           Shaikh wrote
  26             Elliott Decl. ¶ 3, Ex. 1   businesses.                    “Admit” as his
  27             (Shaikh Dep.) at                                          response to Request
                 127:5-12.                                                 for Admission No.
  28
                                                    -15-
       TC RICH v. Shaikh, et al.                       PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                                 OF GENUINE DISPUTES
       4825-7745-7626.v1                                               Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 16 of 59 Page ID #:3714




   1             Elliott Decl. ¶ 4, Ex. 2   Supporting Evidence            10: “From 1978 to
   2             at 4:5-9.                  Elliott Decl. ¶ 3, Ex. 1       1999, businesses
                 Elliott Decl. ¶ 8, Ex. 6   (Shaikh Dep.) 118:18-          that operated on the
   3                                        119:15,                        PROPERTY
                 at 7:27-8:11.
   4                                        Tracy Opp’n Decl.,             generated
                                            Ex. 1 (Shaikh Depo.),          wastewater from
   5                                        at 112:5- 113:15,              cleaning containers
                                            160:8-24, 160:25-              that had stored
   6                                        161:3.                         PCE.” Elliott Decl.,
   7                                        Elliott Decl. ¶ 8, Ex. 6       ECF No. 69, ¶ 4,
   8                                        at request numbers 44-         Ex. 2 at 4:5-9.
                                            47.
   9
        30       During the course of       Undisputed that plaintiffs   No response.
  10                                        cite 12 notices of violation
                 their operations at the
  11             Property, both Shah        issued to Pacifica from
                                            1981-2001 and that 1 of
                 Chemical and Pacifica      these violations was
  12
                 Chemical were issued       signed by Mr. Shaikh
  13             numerous notices of        himself.
                 violation (“NOVs”),        Shaikh objects to this fact
  14
                 many of which were         on relevance grounds.
  15             received and signed as     None of the cited notices of
                 received by Shaikh.        violation specifically state
  16                                        discharges or exceedances
  17                                        of PCE which is the
                                            contaminant at issue in this
  18             Supporting Evidence        litigation.
  19             Elliott Decl. ¶ 16, Ex.
                 14.
  20
                 Elliott Decl. ¶ 8, Ex. 6
  21             at 14:1-18:20.
  22             Elliott Decl. ¶ 14, Ex.
                 12.
  23
        31       Various NOVs were          Undisputed that Plaintiffs     No response.
  24
                 issued to Shah             cite 12 notices of
  25             Chemical and Pacifica      violation, 8 of which
  26             Chemical, many with        included a cover letter
                 cover letters to Shaikh,   addressed to Mr. Shaikh
  27             in 1981, 1992, 1993,       as owner and/or president
  28             1995, 1996, 1999,
                                                    -16-
       TC RICH v. Shaikh, et al.                       PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                                 OF GENUINE DISPUTES
       4825-7745-7626.v1                                               Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 17 of 59 Page ID #:3715




   1             2000, and 2001.            of Pacifica Chemical.
   2                                        As with Fact 30, Shaikh
                                            objects to this fact on
   3             Supporting Evidence
                                            relevance grounds. None
   4             Elliott Decl. ¶ 14, Ex.    of the cited notices of
                 12.                        violation specifically state
   5
                 Elliott Decl. ¶ 8, Ex. 6   discharges or exceedances
   6             at 8:12-19, 14:1-          of PCE which is the
   7             18:20.                     contaminant at issue in this
                                            litigation.
   8
        32       In June of 1981,           Undisputed. However, this      No response.
   9             Shaikh received an         evidence is irrelevant as it
  10             NOV issued to Shah         relates to mixing tanks and
                 Chemical by the Los        not to PCE, which is the
  11             Angeles County             contaminant at issue in this
  12             Sanitation District for    litigation.
                 discharge of liquid
  13             waste from the mixing
  14             tanks to the sewer by
                 way of a floor sink
  15             and failure to obtain
  16             an industrial
                 wastewater discharge
  17             permit.
  18
  19             Supporting Evidence
  20             Elliott Decl. ¶ 8, Ex. 6
                 at 14:1-13.
  21
                 Elliott Decl. ¶ 14, Ex.
  22             12 at 1.
  23
  24
  25
  26
  27
  28
                                                    -17-
       TC RICH v. Shaikh, et al.                      PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                                OF GENUINE DISPUTES
       4825-7745-7626.v1                                              Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 18 of 59 Page ID #:3716




   1    33       Pacifica Chemical           Undisputed. However,           No response.
   2             installed a clarifier and   importantly, the evidence
                 corresponding               does not suggest that the
   3             sampling box in             system was installed to
   4             February of 1986.           address any PCE spills,
                                             discharges, cleanup, etc.;
   5                                         instead, it states that the
                 Supporting Evidence         system was installed to
   6
                 Elliott Decl. ¶ 3, Ex. 1    address the wastewater
   7             (Shaikh Dep.) at            from the blending and
   8             144:2-145:15.               mixing operations ongoing
                                             at the facility. PCE was
   9             Elliott Decl. ¶ 12, Ex.
                                             never blended or mixed.
                 10.
  10                                         Nothing in the evidence
                                             suggests that PCE was
  11                                         drained to the clarifier
  12                                         system.
  13
  14                                         Supporting Evidence
                                             Elliott Decl. ¶ 3, Ex. 1
  15
                                             (Shaikh Dep.) at 118:9-
  16                                         119:15,
  17                                         126:24-127:17, 136:11-
                                             137:2.
  18
        34       Pacifica Chemical           Undisputed that Pacifica       No response.
  19             installed cement            Chemical installed trench
  20             trench drains in the        drains all of which drained
                 floor of its warehouse      to the clarifier. However,
  21             building at the             importantly, the trench
  22             Property, which led to      drains were not installed to
                 the clarifier system.       address PCE spills or clean
  23                                         up. PCE was never
  24                                         blended or mixed. The
                 Supporting Evidence         evidence does not suggest
  25                                         that PCE was rinsed
                 Elliott Decl. ¶ 3, Ex. 1
  26             (Shaikh Dep.) at            through the trench drains
                 114:3-118:4.                and into the clarifier.
  27
  28
                                                     -18-
       TC RICH v. Shaikh, et al.                       PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                                 OF GENUINE DISPUTES
       4825-7745-7626.v1                                               Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 19 of 59 Page ID #:3717




   1
   2                                        Supporting Evidence
   3                                        Elliott Decl. ¶ 3, Ex. 1
                                            (Shaikh Dep.) at 118:9-
   4
                                            119:15,
   5                                        126:24-127:17.
   6
        35       The trench drains were     Disputed that the trenches    The evidence
   7             installed to control       were intended to collect      proffered by Shaikh
                 spills and deliver any     PCE spills, leaks, or other   is not responsive to
   8
                 wastewater rinseate        PCE cleanup. The              Fact 35 and
   9             from the interior of the   evidence cited does not       therefore does not
                 building, where PCE        refer to PCE.                 dispute it. PCE was
  10
                 was stored and             Undisputed that the trench    stored and
  11             repackaged and             drains were installed to      repackaged and
                 chemical mixing and        control spills and deliver    chemical mixing
  12
                 blending occurred, to      any wastewater from the       and blending
  13             the clarifier system       chemical mixing and           occurred within in
                 located at the             blending operation to the     the building at the
  14
                 northeast side of the      clarifier system. PCE was     Property. Trench
  15             Property.                  never blended or mixed.       drains were
                                                                          installed to control
  16                                        Supporting Evidence           spills and delivery
  17             Supporting Evidence        Elliott Decl. ¶ 3, Ex. 1      wastewater rinseate
                 Elliott Decl. ¶ 3, Ex. 1   (Shaikh Dep.) at 118:9-       to the clarifier
  18
                 (Shaikh Dep.) at           119:15,                       system.
  19             118:7-119:2, 126:20-                                     Additionally, in
                                            126:24-127:17.
  20             127:12.                                                  written discovery,
                                            Elliot Decl. ¶ 8, Ex. 6       Shaikh wrote
                 Elliott Decl. ¶ 5, Ex. 3
  21                                        at response to request        “Admit” as his
                 at 4:13-5:15.              no. 47.                       response to Request
  22
                 Elliott Decl. ¶ 6, Ex. 4                                 for Admission No.
  23             at 5:9-26, 5:27-6:26,                                    10: “From 1978 to
                 6:27-7:2, 8:7-13.                                        1999, businesses
  24
                 Elliott Decl. ¶ 8, Ex. 6                                 that operated on the
  25             at 7:16-21.                                              PROPERTY
  26                                                                      generated
                                                                          wastewater from
  27                                                                      cleaning containers
  28                                                                      that had stored
                                                    -19-
       TC RICH v. Shaikh, et al.                      PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                                OF GENUINE DISPUTES
       4825-7745-7626.v1                                              Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 20 of 59 Page ID #:3718




   1                                                                    PCE.” Elliott Decl.,
   2                                                                    ECF No. 69, at ¶ 4,
                                                                        Ex. 2 at 4:5-9.
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
        36       Pacifica Chemical’s       Undisputed.                  No response.
  15             self-monitoring
  16             reports from 1992-
                 1994 and 1998-2000
  17             reflect detections of
                 PCE in industrial
  18             wastewater
  19
  20             Supporting Evidence
                 Elliott Decl. ¶ 16, Ex.
  21             14..
  22
  23
  24
  25
  26
  27
  28
                                                  -20-
       TC RICH v. Shaikh, et al.                    PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                              OF GENUINE DISPUTES
       4825-7745-7626.v1                                            Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 21 of 59 Page ID #:3719




   1    37       Despite the installation   Disputed. The evidence        Shaikh
   2             of the clarifier six       cited is self-monitoring      acknowledges the
                 years after                reports, not notices of       undisputed fact that
   3             commencing                 violation.                    Pacifica Chemical
   4             operations, Pacifica       Disputed as to the use of     received numerous
                 Chemical continued to      the phrase “improper          NOVs for violations
   5             receive numerous                                         of wastewater
                                            industrial wastewater
   6             NOVs for improper          disposal.”                    ordinances and its
                 industrial wastewater                                    industrial
   7             disposal at the            Defendant also objects to     wastewater
                 Property including in      this fact for relevance.      discharge permits.
   8
                 1992, 1993, 1995,          PCE was never blended or      This is properly
   9             1999, and 2000.            mixed. None of the NOVs       supported by Elliot
                                            are related to exceedances,   Decl., ECF No. 69,
  10
                                            spills, or discharges of      at ¶ 14, Ex. 12. The
  11             Supporting Evidence        PCE, the contaminant of       mistaken reference
                                            concern in this litigation.   to Elliott Decl. ¶ 16,
  12             Elliott Decl. ¶ 16, Ex.
                 14.                        Undisputed to the fact        Ex. 14 is not
  13                                        that Pacific Chemical         material.
  14                                        was issued 11 NOVs
                                            after the clarifier was
  15                                        installed between the
  16                                        years of 1992 and 2001,
                                            however, none of the
  17                                        NOVs issued to Pacifica
  18                                        Chemical from 1992-
                                            2001 state the phrase
  19
                                            “improper industrial
  20                                        wastewater disposal.”
  21    38       Shaikh admitted there      Undisputed. Disputed to       No response.
                 was a release of PCE       the extent Plaintiffs imply
  22
                 to the environment at      a specific time that a
  23             the Property.              release occurred.
  24
  25             Supporting Evidence
  26             Elliott Decl. ¶ 8, Ex. 6
                 at 2:4-8.
  27
  28
                                                    -21-
       TC RICH v. Shaikh, et al.                      PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                                OF GENUINE DISPUTES
       4825-7745-7626.v1                                              Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 22 of 59 Page ID #:3720




   1    39       After Pacifica              Undisputed.                  No response.
   2             Chemical ceased
                 operations at the
   3             Property in or around
   4             2000, the Los Angeles
                 Department of Public
   5             Works (“DPW”)
   6             issued a notice to
                 Shaikh in September
   7             2000 notifying him
   8             that he was now
                 responsible for the
   9             associated industrial
  10             wastewater discharge
                 permit as the owner of
  11             the Property.
  12
  13             Supporting Evidence
  14             Elliott Decl. ¶ 3, Ex. 1
                 (Shaikh Dep.) at
  15
                 152:25-154:18, Ex 13,
  16             p. 4.
  17             Elliott Decl. ¶ 15, Ex.
                 13 at 4.
  18
        40       In July of 2004,            Undisputed. However, by      No response.
  19             Shaikh submitted an         this time Mr. Shaikh no
  20             application for closure     longer owned the
                 of the clarifier at the     Property. See Fact 41,
  21
                 132nd Street Property       infra.
  22             and the clarifier was
                 closed in place by
  23
                 filling the clarifier and
  24             trench drains with
                 cement.
  25
  26
                 Supporting Evidence
  27
                 Elliott Decl. ¶ 3, Ex. 1
  28
                                                    -22-
       TC RICH v. Shaikh, et al.                      PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                                OF GENUINE DISPUTES
       4825-7745-7626.v1                                              Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 23 of 59 Page ID #:3721




   1             (Shaikh Dep.) at
   2             152:25-155:24.
                 Elliott Decl. ¶ 4, Ex. 2
   3
                 at 3:20-27.
   4
   5
   6
   7
   8
   9
        41       Shaikh sold the             Undisputed.                  No response.
  10             Property to an
                 unrelated third party,
  11
                 Eun Hee Lee, in
  12             approximately August
                 2003, who used the
  13
                 Property for garment
  14             and handbag storage
                 purposes and/or held
  15
                 the Property vacant.
  16
  17             Supporting Evidence
  18             Elliott Decl. ¶ 3, Ex. 1
  19             (Shaikh Dep.) at
                 45:10-23.
  20
                 Elliott Decl. ¶ 9, Ex. 7.
  21
                 Elliott Decl. ¶ 17, Ex.
  22             15.
  23             Elliott Decl. ¶ 26, Ex.
                 24 (Rule 30(b)(6) and
  24
                 Individual Deposition
  25             of Richard G.
                 Fleischer and
  26
                 Jacqueline A.
  27             Fleischer (“Fleischer
  28
                                                    -23-
       TC RICH v. Shaikh, et al.                      PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                                OF GENUINE DISPUTES
       4825-7745-7626.v1                                              Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 24 of 59 Page ID #:3722




   1             Dep.”)) at 35:11-22.
   2    42       Due to the nature of      Undisputed.                  No response.
   3             operations at the
                 Property during Eun
   4             Hee Lee’s period of
   5             ownership, DPW did
                 not require an
   6             application for an
   7             industrial wastewater
                 discharge permit
   8             following transfer of
   9             title from Shaikh.
  10
  11             Supporting Evidence
  12             Elliott Decl. ¶ 17, Ex.
                 15.
  13
        43       Since TC Rich’s           Undisputed.                  No response.
  14             purchase of the
  15             Property in 2005, the
                 Property has been
  16             used for logistics and
  17             distribution services
                 businesses.
  18
  19
                 Supporting Evidence
  20             Elliott Decl. ¶ 17, Ex.
  21             15.
  22             Elliott Decl. ¶ 24, Ex.
                 22.
  23
                 Elliott Decl. ¶ 26, Ex.
  24             24 (Fleischer Dep.) at
  25             18:1-21:11.

  26             Elliott Decl. ¶ 27, Ex.
                 25 at 22:24.
  27
  28
                                                  -24-
       TC RICH v. Shaikh, et al.                    PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                              OF GENUINE DISPUTES
       4825-7745-7626.v1                                            Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 25 of 59 Page ID #:3723




   1    44       No hazardous               Undisputed.                  No response.
   2             substances are used or
                 stored at the Property
   3             by Plaintiffs or their
   4             tenant.

   5
                 Supporting Evidence
   6
                 Elliott Decl. ¶ 26, Ex.
   7             24 (Fleischer Dep.) at
   8             16:6-17:9.
   9    45       Shaikh admits              Undisputed.                  No response.
                 perchloroethylene
  10
                 (PCE) is a hazardous
  11             substance under the
                 Comprehensive
  12
                 Environmental
  13             Response,
                 Compensation and
  14
                 Liability Act
  15             (“CERCLA”).
  16
  17             Supporting Evidence
  18             Elliott Decl. ¶ 4, Ex. 2
                 at 5:26-6:2.
  19
        46       Shaikh admits PCE is       Undisputed.                  No response.
  20             a hazardous waste
  21             under the Resource
                 Conservation and
  22             Recovery Act
  23             (“RCRA”).

  24
  25             Supporting Evidence
  26             Elliott Decl. ¶ 4, Ex. 2
                 at 3:3-7.
  27
  28
                                                   -25-
       TC RICH v. Shaikh, et al.                     PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                               OF GENUINE DISPUTES
       4825-7745-7626.v1                                             Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 26 of 59 Page ID #:3724




   1    47       Shaikh admits that the     Undisputed.                  No response.
   2             Property constitutes a
                 “facility” under
   3             CERCLA.
   4
   5             Supporting Evidence
   6             Elliott Decl. ¶ 8, Ex. 6
                 at 2:9-14.
   7
        48       PCE is currently           Undisputed.                  No response.
   8
                 present in soil and
   9             groundwater at the
                 Property.
  10
  11
                 Supporting Evidence
  12
                 Elliott Decl. ¶ 4, Ex. 2
  13             at 3:16-19.
  14    49       PCE contamination is       Undisputed.                  No response.
  15             the primary focus of
                 the ongoing
  16             environmental
  17             investigation being
                 conducted at the
  18             Property under the
  19             oversight of the
                 California Department
  20             of Toxic Substances
  21             Control (“DTSC”).
  22             Supporting Evidence

  23             Elliott Decl. ¶ 2.
                 Elliott Decl. ¶ 4, Ex. 2
  24
                 at 6.
  25
  26
  27
  28
                                                   -26-
       TC RICH v. Shaikh, et al.                     PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                               OF GENUINE DISPUTES
       4825-7745-7626.v1                                             Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 27 of 59 Page ID #:3725




   1    50       Shaikh managed all          Disputed. Shaikh              In written discovery,
   2             aspects of Shah             employed several              Shaikh responded
                 Chemical’s and              individuals to conduct,       “Hussain M. Shaikh”
   3             Pacifica Chemical’s         manage and oversee day to     to Interrogatory No.
   4             businesses while the        day operations, including     1: “Identify all
                 companies occupied          blending and mixing,          individuals
   5             the Property from           cleanup, neutralizing,        responsible for
   6             1978 through                environmental compliance,     managing any aspect
                 approximately 2000.         etc. The companies also       of your business
   7                                         employed bookkeepers, a       operations at 132
                 Supporting Evidence
   8                                         corporate controller, and a   West 132nd Street,
                 Elliott Decl. ¶ 5, Ex. 3.   secretary. Mr. Shaikh         Los Angeles,
   9             At 2:4-9.                   traveled often, leaving his   California (the
  10                                         employees to manage           “PROPERTY”) from
                                             numerous aspects of           1978 to the sale of
  11                                         business operations in his    the PROPERTY by
  12                                         absence routinely. In fact,   Hussain M. Shaikh.”
                                             between 1978 and 2000,        Elliott Decl., ECF
  13                                         there were periods of time    No. 69, ¶ 5, Ex. 3 at
  14                                         where Mr. Shaikh would        2:4-9. Under penalty
                                             not even be available via     of perjury, Shaikh
  15                                         telephone sporadically in     declined to list any
  16                                         which situation employees     other person as
                                             were prepared to continue     responsible for
  17                                         business operations           management.
  18                                         independently. The           In addition, the
                                             companies also hired         evidence proffered
  19                                         outside consultants          by Shaikh does not
  20                                         intermittently.              controvert the fact
  21                                                                      that Shaikh managed
                                             Supporting Evidence          the companies while
  22                                                                      they occupied the
  23                                                                      Property, including
                                             Elliott Decl. ¶ 3, Ex. 1     those activities he
  24                                         (Shaikh Dep.) at 50:14-18, personally delegated
  25                                         74:14-75:3, 78:2-18, 79:2- to employees in his
                                             25, 84:5-85:10, 128:2-17,    capacity as manager
  26                                         160:4-7.                     and supervisor.
  27                                         Tracy Opp’n Decl., Ex. 1     Furthermore,
                                             (Shaikh depo.), at 148:6-20. Shaikh’s evidence is
  28
                                                    -27-
       TC RICH v. Shaikh, et al.                       PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                                 OF GENUINE DISPUTES
       4825-7745-7626.v1                                               Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 28 of 59 Page ID #:3726




   1                                Tracy Opp’n Decl., Ex. 3, at not material to the
   2                                supplemental response nos. oversight of his
                                    18-19.                       businesses.
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                           -28-
       TC RICH v. Shaikh, et al.              PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                        OF GENUINE DISPUTES
       4825-7745-7626.v1                                      Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 29 of 59 Page ID #:3727




   1    51       Shaikh worked almost       Disputed. Shaikh worked       Shaikh’s Response
   2             daily at the Property      at the property regularly,    concedes that he
                 from when Shah             but often traveled, leaving   consistently worked
   3             Chemical first             employees to manage           at the Property. The
   4             occupied the Property      various aspects of the        distinction made by
                 until when Pacifica        business in his absence.      Shaikh is not
   5             Chemical vacated the                                     material, and the
                                            Supporting Evidence
   6             Property in or around                                    evidence does not
                 2000.                      Fact 50, supra.               controvert Fact 51.
   7                                        Elliott Decl. ¶ 3, Ex. 1
   8                                        (Shaikh Dep.) at 128:9-17.
                 Supporting Evidence
   9
                 Elliott Decl. ¶ 3, Ex. 1
  10             (Shaikh Dep.) at
                 69:18-24.
  11
        52       Shaikh was familiar        Undisputed.                   No response.
  12
                 with the products
  13             mixed, blended, and
                 repackaged for resale
  14
                 at the Property.
  15
  16             Supporting Evidence
  17             Elliott Decl. ¶ 3, Ex. 1
  18             (Shaikh Dep.) at
                 69:25-70:8.
  19
        53       As the companies’          Disputed. Shaikh worked       See supra, Fact 51.
  20             president working          at the property regularly,
  21             daily at the Property,     but often traveled, leaving
                 Shaikh was also            employees to manage
  22             familiar with the          various aspects of the
  23             companies’ methods         business in his absence.
                 of mixing, blending,       Supporting Evidence
  24             and packaging of
  25             chemicals at the           Fact 51, supra.
                 Property for resale,
  26             including PCE.
  27
  28
                                                    -29-
       TC RICH v. Shaikh, et al.                      PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                                OF GENUINE DISPUTES
       4825-7745-7626.v1                                              Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 30 of 59 Page ID #:3728




   1             Supporting Evidence
   2             Elliott Decl. ¶ 3, Ex. 1
                 (Shaikh Dep.) at 70:9-
   3
                 13, 70:19-71:4.
   4
   5
   6
   7
   8
        54       Shaikh oversaw             Undisputed.                   No response.
   9             approximately 2-3
  10             employees at the
                 Property during Shah
  11             Chemical’s period of
  12             operation.

  13
                 Supporting Evidence
  14
                 Elliott Decl. ¶ 3, Ex. 1
  15             (Shaikh Dep.) at 73:1-
  16             5.
  17    55       Shaikh oversaw             Undisputed that               No response.
                 approximately 10           Shaikh trained and
  18
                 employees at the           supervised
  19             Property during            approximately 10-
                 Pacifica Chemical’s        12 employees that
  20
                 period of operations,      worked at Pacifica
  21             including two              Chemical, often
                 employees who              from his office.
  22
                 performed the mixing,
  23             blending, and
                 repackaging of             Supporting Evidence
  24
                 chemicals for resale.      Elliott Decl. ¶ 3, Ex. 1
  25                                        (Shaikh Dep.) at 73:17-21,
  26                                        74:21-75:3, 78:14-79:2,
                 Supporting Evidence        87:3-5.
  27             Elliott Decl. ¶ 3, Ex. 1
  28
                                                   -30-
       TC RICH v. Shaikh, et al.                      PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                                OF GENUINE DISPUTES
       4825-7745-7626.v1                                              Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 31 of 59 Page ID #:3729




   1             (Shaikh Dep.) at 73:6-
   2             21, 74:5-9, 76:3-14,
                 76:20-77:9, 87:3-5.
   3
   4
        56       Shaikh trained and         Undisputed that Shaikh        No response.
   5
                 supervised the two         trained and supervised
   6             employees responsible      approximately 10-12
                 for performing mixing,     employees that worked at
   7
                 blending,           and    Pacifica Chemical, often
   8             repackaging           of   from his office.
                 chemicals for resale.
   9
  10                                        Supporting Evidence
                 Supporting Evidence        Fact 55, supra.
  11
                 Elliott Decl. ¶ 3, Ex. 1
  12             (Shaikh     Dep.)     at
  13             74:10-75:3, 76:8-10,
                 86:20-87:5.
  14
        57       Shaikh trained and         Undisputed that Shaikh        No response.
  15             supervised his             trained and supervised
  16             employees’ intake and      approximately 10-12
                 repackaging of PCE         employees that worked at
  17                                        Pacifica Chemical, often
                 stored at the Property.
  18                                        from his office.
  19
                 Supporting Evidence
  20                                        Supporting Evidence
                 Elliott Decl. ¶ 3, Ex. 1
  21             (Shaikh Dep.) at           Fact 55, supra.
                 86:20-87:5.
  22
        58       Shaikh also trained        Undisputed that Shaikh        No response.
  23
                 and supervised the         trained and supervised
  24             employees’ cleanup         approximately 10-12
                 and spill management       employees that worked at
  25
                 activities with respect    Pacifica Chemical, often
  26             to the mixing and          from his office. His
                 blending processes         supervision was not hands-
  27
                 and intake and             on. The employees
  28
                                                   -31-
       TC RICH v. Shaikh, et al.                      PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                                OF GENUINE DISPUTES
       4825-7745-7626.v1                                              Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 32 of 59 Page ID #:3730




   1             packaging of               independently completed
   2             chemicals for resale,      cleanup procedures while
                 even at times when he      Shaikh was in his office or,
   3             was away from the          sometimes, out of town.
   4             facility.

   5                                        Supporting Evidence
                 Supporting Evidence
   6                                        See response to Facts 50,
                                            55,
   7
                 Elliott Decl. ¶ 3, Ex. 1   supra.
   8             (Shaikh Dep.) at 78:8-
                 79:1, 128:2-129:9.
   9
        59       Shaikh was also            Disputed. Shaikh’s             The evidence
  10
                 responsible for the        companies employed 2-3         proffered by Shaikh
  11             companies’                 individuals who                does not controvert
                 environmental              independently handled the      the fact that Shaikh
  12
                 compliance                 chemicals, completed, and      was the party
  13             obligations.               oversaw environmental          responsible for the
  14                                        compliance, neutralization     companies’
                                            activities with the            environmental
  15             Supporting Evidence        wastewater, pumping            compliance
  16             Elliott Decl. ¶ 3, Ex. 1   and/or refilling the tanks,    obligations. Shaikh’s
                 (Shaikh Dep.) at           the acquisition and storage    Response regarding
  17             85:13-86:6.                of PCE, etc. often in his      subordinates is not
  18                                        absence. As such,              material to Fact 59.
                 Elliott Decl. ¶ 14, Ex.    employees oversaw
                 12.                                                       In addition, in written
  19                                        environmental compliance       discovery, Shaikh
  20                                        activities and the hands-on    responded “Hussain
                                            operations in terms of         M. Shaikh” to
  21                                        handling chemicals.            Interrogatory No. 1:
  22                                        Supporting Evidence            “Identify all
                                            See response to Fact 14,       individuals
  23
                                                                           responsible for
  24                                        supra.                         managing any aspect
                                                                           of your business
  25
                                                                           operations at 132
  26                                                                       West 132nd Street,
  27                                                                       Los Angeles,
                                                                           California (the
  28
                                                     -32-
       TC RICH v. Shaikh, et al.                       PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                                 OF GENUINE DISPUTES
       4825-7745-7626.v1                                               Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 33 of 59 Page ID #:3731




   1                                                                     “PROPERTY”) from
   2                                                                     1978 to the sale of
                                                                         the PROPERTY by
   3                                                                     Hussain M. Shaikh.”
   4                                                                     Elliott Decl., ECF
                                                                         No. 69, ¶ 5, Ex. 3 at
   5                                                                     2:4-9. Under penalty
   6                                                                     of perjury, Shaikh
                                                                         declined to list any
   7                                                                     other person as
   8                                                                     responsible for
                                                                         management.
   9
  10
  11
  12
  13
  14
  15    60       Shaikh was the             Undisputed.                  No response.
                 signatory and
  16             responsible party on
  17             his companies’
                 industrial wastewater
  18             discharge permit.
  19
  20             Supporting Evidence
  21             Elliott Decl. ¶ 3, Ex. 1
                 (Shaikh Dep.) at
  22             133:21-134:21, 142:5-
  23             24.
  24             Elliott Decl. ¶ 8, Ex. 6
                 at 13:7-20. Elliott
  25             Decl. ¶ 13, Ex. 11.
  26
  27
  28
                                                   -33-
       TC RICH v. Shaikh, et al.                     PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                               OF GENUINE DISPUTES
       4825-7745-7626.v1                                             Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 34 of 59 Page ID #:3732




   1    61       The industrial             Undisputed.                   No response.
   2             wastewater discharge
                 permit issued to
   3             Pacifica Chemical on
   4             January 29, 1986
                 required sampling of
   5             wastewater for PCE.
   6
   7             Supporting Evidence
   8             Elliott Decl. ¶ 13, Ex.
                 11 at 34-39.
   9
        62       Shaikh was present         Disputed. The evidence        The evidence
  10
                 during agency              only refers to one            establishes Shaikh’s
  11             inspections of the         inspection.                   presence during an
                 Property.                  Undisputed as to the          agency inspection.
  12
                                            inspection that occurred      The distinction noted
  13                                        on June 16, 1981 as           by Shaikh does not
                 Supporting Evidence                                      constitute a material
  14                                        Plaintiffs cited.
                 Elliott Decl. ¶ 3, Ex. 1                                 fact in genuine
  15             (Shaikh Dep.) at                                         dispute.
  16             135:20-136:10.

  17    63       Shaikh signed for and      Undisputed only as to         No response.
                 acknowledged receipt       those particular NOVs
  18             of NOVs issued by          cited.
  19             oversight agencies to      However, this evidence is
                 his companies for          irrelevant because none of
  20             violation of industrial    the NOVs include
  21             wastewater discharge       reference to PCE which is
                 regulations.               the contaminant at issue in
  22
                                            this litigation.
  23
                 Supporting Evidence
  24
                 Elliott Decl. ¶ 3, Ex. 1
  25             (Shaikh Dep.) at
                 136:11-137:25.
  26
                 Elliott Decl. ¶ 14, Ex.
  27             12.
  28
                                                   -34-
       TC RICH v. Shaikh, et al.                      PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                                OF GENUINE DISPUTES
       4825-7745-7626.v1                                              Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 35 of 59 Page ID #:3733




   1    64       Shaikh similarly was       Disputed that Shaikh signed    Shaikh’s Response
   2             the signatory on           all self-monitoring reports.   does not controvert the
                 industrial wastewater      Undisputed that he signed      fact that Shaikh was
   3             self-monitoring            some of the reports. Both      the signatory on
   4             reports submitted by       Shaikh and Mukesh Doshi        industrial wastewater
                 his chemical               signed self-monitoring         self-monitoring
   5             companies.                 reports for the businesses.    reports submitted by
   6             Supporting Evidence                                       his chemical
                                                                           companies. Shaikh’s
   7             Elliott Decl. ¶ 3, Ex. 1   Supporting Evidence            evidence is not
                 (Shaikh Dep.) at           Elliot Decl. ¶ 16, Ex. 14 at   material to the reports
   8
                 162:10-163:9, 166:22-      4-6, 16.                       signed by Shaikh.
   9             167:1, 169:4-16.
  10             Elliott Decl. ¶ 16, Ex.
                 14.
  11
        65       The permitted              Undisputed.                    No response.
  12             sampling point for
  13             industrial wastewater
                 coming through the
  14
                 clarifier system before
  15             discharge via the
                 sewer line into the
  16
                 county sewer system
  17             was immediately north
                 of the clarifier.
  18
  19
                 Supporting Evidence
  20
                 Elliott Decl. ¶ 3, Ex. 1
  21             (Shaikh Dep.) at
  22             109:19-111:19.

  23
  24
  25
  26
  27
  28
                                                    -35-
       TC RICH v. Shaikh, et al.                      PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                                OF GENUINE DISPUTES
       4825-7745-7626.v1                                              Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 36 of 59 Page ID #:3734




   1    66       Pacifica Chemical’s        Undisputed.                   No response.
   2             industrial wastewater
                 self-monitoring report
   3             from October 1993
   4             reflects the presence
                 of PCE in samples
   5             taken from the
   6             clarifier sampling
                 point.
   7
   8
                 Supporting Evidence
   9             Elliott Decl. ¶ 3, Ex. 1
  10             (Shaikh Dep.) at
                 162:10-163:9; 166:22-
  11
                 167:1, Ex. 14.
  12             Elliott Decl. ¶ 16, Ex.
  13             14.
  14    67       Investigations in 2015     Disputed. The evidence        In April 2015,
                 of the soils               cited does not refer to       Plaintiffs’
  15             immediately adjacent       contamination in soil nor     environmental
                 to the abandoned           does it refer to “high        contractor, EEC
  16                                                                      Environmental,
                 clarifier, as well as in   concentrations.” It does,     performed
  17             soils beneath the          however, identify PCE         subsurface and
  18             historic location of the   concentrations detected in    indoor air sampling,
                 PCE above-ground           soil vapor, groundwater,      which revealed PCE
  19             storage tank and           and indoor air at various     contamination at the
  20             cement trench drains       levels.                       Property and indoor
                 used by Pacifica                                         vapor intrusion.
  21                                                                      Elliott Decl., ECF
                 Chemical, identified
                                                                          No. 69, at ¶ 22, Ex.
  22             high concentrations of                                   20. The evidence in
                 PCE.                                                     support of this fact
  23
                                                                          included a review of
  24                                                                      this sampling.
                 Supporting Evidence                                      Elliott Decl., at ¶ 24,
  25                                                                      Ex. 22.
                 Elliott Decl. ¶ 24, Ex.
  26             22.
  27                                                                      In addition, the
                                                                          Removal Action
  28
                                                   -36-
       TC RICH v. Shaikh, et al.                      PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                                OF GENUINE DISPUTES
       4825-7745-7626.v1                                              Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 37 of 59 Page ID #:3735




   1                                                                      Workplan prepared
                                                                          by Pacifica
   2
                                                                          Chemical’s
   3                                                                      environmental
                                                                          contractor
   4                                                                      summarizes EEC’s
                                                                          2015 soil
   5                                                                      investigation, stating
   6                                                                      “PCE was detected
                                                                          in a majority of soil
   7                                                                      samples.” Elliott
                                                                          Decl., ECF No. 69,
   8                                                                      at ¶ 25, Ex. 23.
   9    68       Shaikh admits that         Undisputed.                   No response.
  10             disposal of PCE is a
                 disposal of a
  11             hazardous substance
  12             within the meaning of
                 Section 107(a)(2) of
  13             CERCLA (42 U.S.C. §
  14             9607(a)(2)).
  15
  16             Supporting Evidence
                 Elliott Decl. ¶ 4, Ex. 2
  17
                 at 5:26-6:2.
  18
        69       In or around 2000,         Undisputed, but irrelevant.   No response.
  19             Pacifica Chemical
  20             relocated to another
                 facility, located at
  21             2910 Ana Street in
  22             Rancho Dominguez,
                 California, and
  23             operated there for
  24             approximately 2-3
                 years.
  25
  26
                 Supporting Evidence
  27             Elliott Decl. ¶ 3, Ex. 1
  28
                                                   -37-
       TC RICH v. Shaikh, et al.                      PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                                OF GENUINE DISPUTES
       4825-7745-7626.v1                                              Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 38 of 59 Page ID #:3736




   1             (Shaikh Dep.) at
   2             64:16-65:19.

   3
   4
   5
   6
   7
   8
        70       In approximately           Undisputed, but irrelevant.   No response.
   9             2003, Pacifica
  10             Chemical moved again
                 to 935 East Artesia
  11             Boulevard to continue
  12             its operations.

  13
                 Supporting Evidence
  14
                 Elliott Decl. ¶ 3, Ex. 1
  15             (Shaikh Dep.) at
  16             63:21-64:3.
  17    71       In early 2005, TC          Disputed that the TC          This Response
                 Rich undertook due         Rich’s due diligence was      improperly states a
  18
                 diligence in               sufficient investigatory      legal argument. See
  19             anticipation of its        action to fulfill the All     Initial Standing
                 eventual purchase of       Appropriate Inquiries         Order, Section
  20
                 the Property from Eun      (AAI) requirement. TC         5(d.)(i), at p. 7 (“No
  21             Hee Lee.                   Rich did not preform its      legal argument
                                            own Phase I                   should be set forth in
  22
                                            Environmental Site            [the Statement of
  23             Supporting Evidence        Assessment (“ESA”).           Genuine Disputes.]”)
                 Elliott Decl. ¶ 18.        Further, the Phase I ESA      Shaikh’s Response
  24
                                            conducted in 2005             does not controvert
  25             Elliott Decl. ¶ 26, Ex.    contains significant
                 24 (Fleischer Dep.) at                                   the fact that TC Rich
                                            deficiencies including its    undertook due
  26             35:4-6.
                                            failure to identify PCE as    diligence. Shaikh’s
  27                                        a recognized                  legal argument about
                                            environmental condition
  28
                                                     -38-
       TC RICH v. Shaikh, et al.                      PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                                OF GENUINE DISPUTES
       4825-7745-7626.v1                                              Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 39 of 59 Page ID #:3737




   1                                      (REC), failure to identify     the AAI
   2                                      Pacifica Chemical as an        requirements does
                                          occupant of the property       not controvert this
   3                                      and its operations             fact, which Shaikh
   4                                      including storage of PCE,      concedes.
                                          and failure to review
   5                                      available agency records
   6                                      containing information
                                          about chemicals used on
   7                                      site including PCE. As
   8                                      such, the Phase I and other
                                          due diligence conducted
   9                                      by Plaintiffs does not
  10                                      satisfy the AAI
                                          requirement.
  11
                                          Undisputed TC Rich
  12                                      took some steps
  13                                      toward due diligence.
                                          Supporting Evidence:
  14
                                          ECF No. 59-15 (Brown
  15                                      Decl.) at ¶¶ 33, 36, 64, 67,
  16                                      70-72.
  17
  18                                      Elliott Decl. ¶ 26, Ex. 24
                                          (Fleischer Dep.) at 51:20-
  19                                      52:11.
  20    72       TC Rich’s lender         Undisputed.                    No response.
  21             commissioned A/E
                 West to prepare a
  22             Phase I investigation
  23             of the Property, which
                 included a review of
  24             the Phase I report
  25             previously prepared by
                 JMK Environmental
  26             Solutions on behalf of
  27             the seller, Eun Hee
  28
                                                  -39-
       TC RICH v. Shaikh, et al.                    PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                              OF GENUINE DISPUTES
       4825-7745-7626.v1                                            Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 40 of 59 Page ID #:3738




   1             Lee.
   2
   3             Supporting Evidence
   4             Elliott Decl. ¶ 18, Ex.
   5             16.
   6
   7
   8
        73       In its Phase I report,    Undisputed.                  No response.
   9             A/E West
                 recommended a
  10
                 limited further
  11             investigation of the
                 abandoned clarifier,
  12
                 including creation of
  13             an agency-approved
                 closure report with
  14
                 accompanying soil
  15             sampling as
  16             determined by DPW.

  17
                 Supporting Evidence
  18
                 Elliott Decl. ¶ 18, Ex.
  19             16.
  20    74       In accordance with        Undisputed.                  No response.
  21             A/E West’s
                 recommendation,
  22             Aqua Science
  23             Engineers was
                 retained to review the
  24             status of the clarifier
  25             and conduct any
                 necessary additional
  26             investigation as
  27             determined by DPW.
  28
                                                  -40-
       TC RICH v. Shaikh, et al.                    PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                              OF GENUINE DISPUTES
       4825-7745-7626.v1                                            Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 41 of 59 Page ID #:3739




   1
   2             Supporting Evidence
   3             Elliott Decl. ¶ 19, Ex.
                 17.
   4
   5
   6
   7
   8
        75       Aqua Science              Undisputed.                  No response.
   9             determined that
  10             Shaikh had obtained a
                 closure certificate for
  11             the clarifier from
  12             DPW in 2004, but that
                 no confirmatory soil
  13             sampling had been
  14             performed.

  15
                 Supporting Evidence
  16
                 Elliott Decl. ¶ 19, Ex.
  17             17.
  18
        76       Aqua Science              Undisputed                   No response.
  19             Engineers then
                 coordinated with DPW
  20
                 to perform the
  21             requisite soil sampling
                 in the area of the
  22
                 clarifier under DPW
  23             supervision.
  24             Supporting Evidence
  25             Elliott Decl. ¶ 19, Ex.
                 17.
  26
  27
  28
                                                  -41-
       TC RICH v. Shaikh, et al.                    PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                              OF GENUINE DISPUTES
       4825-7745-7626.v1                                            Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 42 of 59 Page ID #:3740




   1    77       The sampling did not      Undisputed.                  No response.
   2             identify any concerns
                 and, following these
   3             activities, TC Rich
   4             acquired the Property
                 from Eun Hee Lee in
   5             May 2005.
   6
   7             Supporting Evidence
   8             Elliott Decl. ¶ 20, Ex.
                 18.
   9
        78       In March of 2015, TC      Undisputed.                  No response.
  10
                 Rich sought to
  11             refinance the Property,
                 so its intended lender,
  12
                 City National Bank,
  13             engaged Anderson
                 Environmental to
  14
                 perform a new Phase I
  15             investigation.
  16
  17             Supporting Evidence
  18             Elliott Decl. ¶ 21, Ex.
                 19.
  19
        79       Anderson                  Undisputed.                  No response.
  20             Environmental
  21             identified the former
                 Shah Chemical and
  22             Pacifica Chemical
  23             operations as
                 recognized
  24             environmental
  25             conditions and
                 recommended further
  26             soil sampling near the
  27             closed clarifier and
                 along the concrete
  28
                                                  -42-
       TC RICH v. Shaikh, et al.                    PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                              OF GENUINE DISPUTES
       4825-7745-7626.v1                                            Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 43 of 59 Page ID #:3741




   1             trenches leading to the
   2             clarifier.
                 Supporting Evidence
   3
                 Elliott Decl. ¶ 21, Ex.
   4
                 19.
   5
   6
   7
   8
   9    80       In April 2015,            Undisputed that the           Shaik’s Response
                 additional subsurface     evidence cited mentions       does not
  10             and indoor air            a 2015 limited                controvert the fact
  11             sampling was              subsurface investigation      that subsurface
                 performed by
  12             Plaintiffs’               and indoor air sampling       and indoor air
                 environmental             conducted by EEC              sampling was
  13             contractor, EEC           Environmental finding         performed in April
  14             Environmental, which      indoor air samples            2015 by EEC or
                 revealed PCE              containing PCE                that sampling
  15             contamination at the      concentrations above          revealed PCE
                 Property and indoor       California Human              contamination at
  16             vapor intrusion.          Health Screening Levels       the Property and
  17                                       suggesting that the           indoor vapor
  18             Supporting Evidence       concentrations of soil        intrusion.
                 Elliott Decl. ¶ 22, Ex.   vapor were volatilizing
  19                                       from the subsurface to
                 20.
  20                                       indoor air.

  21                                       However, Plaintiffs
                                           cannot be certain which
  22                                       portion of the cited
  23                                       evidence Plaintiffs are
                                           referring to and therefore
  24                                       dispute the remainder of
  25                                       this fact.

  26
  27
  28
                                                   -43-
       TC RICH v. Shaikh, et al.                     PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                               OF GENUINE DISPUTES
       4825-7745-7626.v1                                             Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 44 of 59 Page ID #:3742




   1    81       Plaintiffs notified the   Disputed as to the meaning     Shaikh’s Response
   2             California Department     of “actively engaged.”         does not controvert
                 of Toxic Substances       Disputed that all plaintiffs   the evidence of
   3             Control (DTSC) of the     took any action regarding      Plaintiffs’ actions.
   4             sampling results,         investigation of the           The level of
                 requested agency          contamination at the           engagement—active
   5             oversight by DTSC,        property as the evidence       or otherwise—is not
   6             and together with         cited does not mention         material.
                 DTSC actively             Rifle Freight or Fleischer
   7             engaged with Pacifica     Customs Brokers.
   8             Chemical to               Undisputed that TC Rich
                 investigate the           and the Fleischers notified
   9             contamination at the      DTSC.
  10             Property.
  11
  12             Supporting Evidence
                 Elliott Decl. ¶ 23, Ex.
  13
                 21.
  14             Elliott Decl. ¶ 26, Ex.
  15             24 (Fleischer Dep.) at
                 84:21-85:16.
  16
        82       DTSC confirmed that       Disputed. The evidence         This Response
  17             the PCE                   cited does not support this    improperly states a
  18             contamination             alleged fact and is            legal argument. See
                 detected at the           presented pursuant to a        Initial Standing
  19             Property was the result
                 of discharges that        request for judicial notice,   Order, Section
  20             occurred during the       ECF No. 63, at ¶ 11.           5(d.)(i), at p. 7 (“No
                 time period that          However, “Courts cannot        legal argument
  21
                 Shaikh owned and          take judicial notice of the    should be set forth in
  22             operated his chemical     contents of documents for      [the Statement of
                 businesses at the
                                           the truth of the matters       Genuine Disputes.]”)
  23             Property, and that the
                 contamination has         asserted therein when the      Shaikh’s legal
  24                                       facts are disputed.” Cal.      argument cannot
                 been found to exist
  25             primarily underneath      Sportfishing Prot. All. v.     contest this fact.
                 the cement-filled         Shiloh Grp., LLC, 268 F.
  26             trench drains and                                        The language quoted
                                           Supp. 3d 1029, 1038 (N.D.      by Shaikh from
                 footprint of Pacifica’s   Cal. 2017) (citations
  27             clarifier and in the                                     Plaintiffs’ evidence
                 area where the 2,000      omitted). For good reason,
  28
                                                   -44-
       TC RICH v. Shaikh, et al.                      PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                                OF GENUINE DISPUTES
       4825-7745-7626.v1                                              Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 45 of 59 Page ID #:3743




   1             gallon PCE above-         since the same letter, at the   regarding
                 ground storage tank       top of its page 2,              contamination from
   2
                 was historically          incorrectly states, “Since      “past operations”
   3             located.                  1999, the property has          follows a description
   4                                       been utilized for               of past operations by
                 Supporting Evidence       warehouse and distribution      Pacifica Chemical
   5                                       purposes by the current         between 1980 and
                 Elliott Decl. ¶ 24, Ex.
   6             22.                       owner.” That is untrue          2000.
                                           given that TC Rich has
   7                                       only owned the property
   8                                       since 2005. See Fact 43,
                                           supra.
   9
                                           The document cited does
  10                                       not make statements
  11                                       regarding “discharges
                                           that occurred during the
  12                                       time period that Shaikh
  13                                       owned and operated his
                                           chemical businesses at
  14                                       the Property.” Rather, the
  15                                       document states,
                                           “Environmental
  16                                       Investigations indicated
  17                                       that releases of volatile
                                           organic compounds
  18                                       (VOCs), primarily PCE,
  19                                       have occurred on the Site
                                           as a result of past
  20                                       operations.” It does not
  21                                       make any statement as to
                                           a specific date or who the
  22                                       owner or operator at the
  23                                       property was at the time
                                           of any releases.
  24
  25
  26
  27
  28
                                                   -45-
       TC RICH v. Shaikh, et al.                      PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                                OF GENUINE DISPUTES
       4825-7745-7626.v1                                              Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 46 of 59 Page ID #:3744




   1    83       The discovery of PCE       Undisputed.                  No response.
   2             at the Property has
                 resulted in the need to
   3             investigate and
   4             characterize volatile
                 organic compounds
   5             (VOCs), including
   6             PCE and its daughter
                 compounds, in soil,
   7             soil gas, and
   8             groundwater beneath
                 the Property.
   9
                 Supporting Evidence
  10
                 Elliott Decl. ¶ 4, Ex. 2
  11             at 6:3-8.
  12    84       The discovery of PCE       Undisputed.                  No response.
                 at the Property has
  13
                 resulted in the need to
  14             assess potential risks
  15             to human health
                 associated with PCE
  16             in soil vapor and
  17             indoor air at the
                 Property.
  18
  19             Supporting Evidence
  20             Elliott Decl. ¶ 2.
  21             Elliott Decl. ¶ 4, Ex. 2
  22             at 6:9-14.

  23
  24
  25
  26
  27
  28
                                                   -46-
       TC RICH v. Shaikh, et al.                     PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                               OF GENUINE DISPUTES
       4825-7745-7626.v1                                             Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 47 of 59 Page ID #:3745




   1    85       Since mid-2015,            Undisputed.                    No response.
   2             Shaikh’s company,
                 Pacifica Chemical, has
   3             taken the lead in
   4             conducting
                 investigations of the
   5             contamination at the
   6             Property under
                 DTSC’s supervision.
   7             Its environmental
   8             contractor, Murex
                 Environmental, Inc.
   9             (“Murex”), has
  10             performed these
                 activities, including
  11             development of a
  12             Removal Action
                 Workplan (“RAW”).
  13
  14
                 Supporting Evidence
  15
                 Elliott Decl. ¶ 25, Ex.
  16             23.
  17    86       The RAW states: “The       Disputed as to the cause       This Response
                 Site was reportedly        and timing of any releases     improperly states a
  18
                 occupied by Pacifica       and the sufficiency of         legal argument. See
  19             from the late‐1970s        such evidence presented        Initial Standing
  20             until roughly 1999.        through a request for          Order, Section
                 Operations conducted       judicial notice. See Fact      5(d.)(i), at p. 7 (“No
  21             by Pacifica were           82, supra.                     legal argument
  22             reported to include        Undisputed that the            should be set forth in
                 chemical mixing and        quoted language is             [the Statement of
  23             distribution, including    stated in the report.          Genuine Disputes.]”)
  24             the formulation of                                        Shaik’s Response
                 fabric softeners, dyes,                                   does not dispute the
  25             and light detergents. It                                  fact that the RAW
  26             is the storage and                                        contains the quoted
                 transfer of                                               language. Shaikh’s
  27             tetrachloroethylene                                       legal argument does
  28             (PCE) in the late‐
                                                    -47-
       TC RICH v. Shaikh, et al.                       PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                                 OF GENUINE DISPUTES
       4825-7745-7626.v1                                               Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 48 of 59 Page ID #:3746




   1             1970s/early‐1980s that                          not contest this fact.
   2             is suspected of being
                 the source of PCE
   3             impacts at the Site.”
   4             Supporting Evidence
   5             Elliott Decl. ¶ 25, Ex.
                 23 at viii.
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                           -48-
       TC RICH v. Shaikh, et al.             PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                       OF GENUINE DISPUTES
       4825-7745-7626.v1                                     Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 49 of 59 Page ID #:3747




   1    87       Despite these            Disputed. The evidence        This Response
   2             investigatory            cited is objectionable and    improperly states a
                 activities, no actual    inadmissible. Elliott         legal argument. See
   3             remediation has been     Declaration paragraph 29      Initial Standing
   4             performed at the         admits a lack of personal     Order, Section
                 Property, nor has any    knowledge and foundation      5(d.)(i), at p. 7 (“No
   5             removal or other         and is therefore              legal argument
   6             protective action been   inadmissible as hearsay.      should be set forth in
                 taken to ameliorate or   Further, evidence             [the Statement of
   7             otherwise reduce the                                   Genuine Disputes.]”)
                                          presented herein and with
   8             elevated PCE indoor      Shaikh’s motion for partial   Shaikh’s legal
                 air and soil vapor       summary judgment              argument does not
   9             concentrations.                                        controvert this fact.
                                          demonstrates that Murex’s
  10                                      efforts have resulted in a    No actual
  11                                      reduction of contamination    remediation, as
                 Supporting Evidence
                                          at the Property and TC        opposed to
  12             Elliott Decl. ¶ 29.      Rich has admitted that        investigatory
  13                                      Murex’s work has              activities, has been
                                          “contribut[ed] to             performed at the
  14                                      abatement” of the             Property, nor has any
  15                                      contamination.                removal or other
                                          Supporting Evidence           protective action
  16                                                                    been taken to
                                          Evid. Objections in           ameliorate or
  17                                      Supp. of Shaikh’s Opp’n       otherwise reduce the
  18                                      to Pls.’ Mot. for Partial     elevated PCE indoor
                                          Summ. J. (“Shaikh’s           air and soil vapor
  19
                                          Objections”), filed           concentrations.
  20                                      herewith, at Objection        Declaration of
                                          No. 3.                        Vanessa Layne in
  21
                                          Decl. of Jeremy R. Squire     Support of Plaintiffs’
  22                                      in Supp. of Opp’n to Pls.’    Opposition (“Layne
  23                                      Mot. for Partial Summ. J.     Decl.”), ECF 65-3, at
                                          (“Squire Decl.”), filed       ¶ 6; Declaration of
  24                                      herewith, at ¶ 3.             David C. Chamberlin
  25                                                                    (“Chamberlin
                                          ECF No. 59-10 (Tracy
                                                                        Decl.”), ECF 65-1, at
  26                                      Decl., Ex. 7), at TC
                                                                        ¶ 3.
                                          Rich’s interrogatory resp.
  27                                      no. 9.
  28
                                                  -49-
       TC RICH v. Shaikh, et al.                    PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                              OF GENUINE DISPUTES
       4825-7745-7626.v1                                            Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 50 of 59 Page ID #:3748




   1                                ECF No. 59-8 (Tracy
   2                                Decl., Ex. 5), at TC Rich
                                    interrogatory response no.
   3                                3, at p. 7, lines 12-13.
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                           -50-
       TC RICH v. Shaikh, et al.              PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                        OF GENUINE DISPUTES
       4825-7745-7626.v1                                      Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 51 of 59 Page ID #:3749




   1    88       Despite having been        Disputed. The evidence        In May 2018, DTSC
   2             approached by the          cited is objectionable and    tendered a voluntary
                 agency to do so,           inadmissible. Elliott         Facility Initiated
   3             neither Shaikh nor his     Declaration paragraph 29      Corrective Action
   4             companies have             admits a lack of personal     Agreement (“FICA”)
                 agreed to enter into a     knowledge and foundation      to Pacifica Chemical
   5             Voluntary Cleanup          and is therefore              with respect to
   6             Agreement with             inadmissible as hearsay.      further remedial
                 DTSC to guarantee          Further, nothing within the   activities at the
   7             their performance of                                     Property. Elliott
                                            cited evidence states that
   8             the cleanup.               Shaikh was approached by      Decl., ECF 65-4 at ¶
                                            DTSC to engage in             ¶ 10-11; Chamberlin
   9                                                                      Decl., ECF 65-1 at ¶
                                            voluntary cleanup nor that
  10             Supporting Evidence                                      9. As of January 28,
                                            has he refused to do so.
                 Elliott Decl. ¶ 8, Ex. 6   Shaikh has not received an    Pacifica Chemical
  11                                                                      had not entered into
                 at 4:8-27. Elliott Decl.   administrative
  12                                        enforcement order or any      the FICA with
                 ¶ 29.                                                    DTSC, despite
  13                                        other legal directive from
                                            DTSC and is participating     DTSC’s request that
                 Declaration of John S.                                   it do so. Layne Decl.,
  14                                        with ongoing
                 Cha (“Cha Decl.”), ¶                                     ECF 65-3 at ¶ 7.
  15             3, Ex. 1.                  environmental
                                            investigative actions as an
  16                                        officer of Pacifica
  17                                        Chemical Corporation.

  18                                        Supporting Evidence
                                            Shaikh
  19
                                            Objections, at
  20                                        Objection No. 3.
  21    89       Shaikh has not             Disputed. Mr. Shaikh has      Shaikh’s Response
                 personally paid for        incurred such costs through   does not controvert
  22
                 any of the services        payments made for his         the fact that he has
  23             performed by Murex         defense by his insurance      not personally paid
                 or any other               carrier.                      for any of the
  24
                 environmental              Moreover, the evidence        services performed
  25             contractor relating to     cited is objectionable and    by Murex or any
                 the investigation and      inadmissible. First,          other environmental
  26
                 remediation of the         paragraph 4 of the Cha        contractor relating
  27             Property to date.          declaration discloses         to the investigation
  28                                                                      and remediation of
                                                    -51-
       TC RICH v. Shaikh, et al.                      PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                                OF GENUINE DISPUTES
       4825-7745-7626.v1                                              Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 52 of 59 Page ID #:3750




   1                                        confidential settlement       the Property to date.
   2                                        communications in
                 Supporting Evidence
                                            violation of FRE 408.
   3             Elliott Decl. ¶ 3, Ex. 1   Second, the testimony of
                 (Shaikh Dep.) at           Mr. Shaikh cited was
   4
                 180:2-10.                  objected to as vague and
   5             Cha Decl., ¶ 4.            ambiguous.
   6
   7                                        Supporting Evidence
   8                                        Shaikh Objection,
                                            at Objection Nos.
   9                                        1-2.
  10                                        Squire Decl., at ¶¶ 2-6.
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                    -52-
       TC RICH v. Shaikh, et al.                      PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                                OF GENUINE DISPUTES
       4825-7745-7626.v1                                              Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 53 of 59 Page ID #:3751




   1    90       Plaintiffs have            Disputed that all plaintiffs   Shaikh does not
   2             incurred response          have incurred response costs   contest the fact that
                 costs, including the       as the evidence does not       Plaintiffs have
   3             costs to perform initial   mention anyone beside TC       incurred response
                 investigations and         Rich and the Fleischers. The   costs. Shaikh’s legal
   4
                 notifications to DTSC      letter to DTSC for agency      argument does not
   5             immediately following      oversight was submitted on     controvert Fact 90 and
                 discovery of the           behalf of TC Rich and          is not material to the
   6             contamination.             signed by Richard and          issues before the
   7             Supporting Evidence        Jackie Fleischer. Further,     Court.
                                            EEC was retained by TC
   8             Elliott Decl. ¶ 26, Ex.    Rich only, not any of the
   9             24 (Fleischer Dep.) at     other plaintiffs.
                 59:15-61:17, 64:21-
  10             65:6, 68:24-69:14,         Disputed also to the extent
                 75:3-76:5, 99:24-          Plaintiffs claim that the
  11             101:12, 102:8-103:23,      evidence demonstrates such
                 104:17-25, 105:5-23,       costs were “necessary”
  12
                 107:7-21, 112:10-21.       under CERCLA. The
  13                                        evidence cited does not
                 Elliott Decl. ¶ 27, Ex.    support such a conclusion or
  14             25 at 5:21-6:19, 8:24-     inference.
                 9:20, 10:1-2, 12:9-12,
  15                                        Undisputed that some
                 13:3-12, Ex. A.
  16                                        plaintiffs have incurred
                 Elliott Decl. ¶ 28, Ex.    some costs.
  17             26.
                                            Supporting Evidence
  18                                        Elliott Decl. ¶ 26, Ex. 24
  19                                        (Fleisher Dep.) at 61:7-17,
                                            65:3-6, 68:24-69:5, 104:19-
  20                                        105:17, 112:10-21 (only TC
  21                                        Rich and Fleischer Customs
                                            Brokers paid any costs).
  22
  23
  24
  25
  26
  27
  28
                                                    -53-
       TC RICH v. Shaikh, et al.                      PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                                OF GENUINE DISPUTES
       4825-7745-7626.v1                                              Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 54 of 59 Page ID #:3752




   1    91       EEC Environmental,         Disputed. Shaikh believes     Plaintiffs intended to
   2             Plaintiffs’                Plaintiffs intended to cite   rely on paragraph
                 environmental              paragraph 28 of the Elliott   28, which sets forth
   3             contractor, billed fees    Declaration for this fact.    evidence of invoices
   4             and costs to Plaintiffs    To the extent they rely on    paid by Plaintiffs to
                 for the initial            paragraph 29, see Shaikh      EEC Environmental
   5             investigation of the       Objections, at Objection      in connection with
   6             leaking clarifier in       number 3, and the             the Property. Elliott
                 2015 and subsequent        evidence cited does not       Decl. ¶ 28, Ex. 26.
   7             investigatory activities   support this alleged fact.    Shaikh’s legal
   8             and administrative         Also disputed that all        argument does not
                 interactions with          Plaintiffs incurred such      challenge Fact 91
   9             DTSC.                                                    and it is therefore
                                            costs. Only TC Rich and
  10                                        Fleischer Customs             undisputed. It is also
                                            Brokers paid any such         not material to the
  11             Supporting Evidence                                      issues before the
                                            costs.
  12             Elliott Decl. ¶ 29.                                      Court.
                                            To the extent Plaintiffs
  13                                        intended to rely upon
                                            paragraph 28, it is
  14
                                            disputed to the extent
  15                                        Plaintiffs claim that the
                                            evidence demonstrates
  16
                                            such costs were
  17                                        “necessary” under
  18                                        CERCLA. The evidence
                                            cited does not support
  19                                        such a conclusion or
  20                                        inference.
                                            Supporting Evidence
  21
                                            Elliott Decl. ¶ 26, Ex.
  22                                        24 (Fleisher Dep.) at
  23                                        61:7-17, 65:3-6, 68:24-
                                            69:5, 104:19-105:17,
  24                                        112:10-21 (only TC
  25                                        Rich and Fleischer
                                            Customs Brokers paid
  26                                        any costs).
  27
  28
                                                    -54-
       TC RICH v. Shaikh, et al.                      PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                                OF GENUINE DISPUTES
       4825-7745-7626.v1                                              Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 55 of 59 Page ID #:3753




   1
   2          PLAINTIFFS’ RESPONSE TO SHAIKH’S ALLEGED ADDITIONAL
   3                                UNCONTROVERTED FACTS
   4    No.      Shaikh’s Alleged                            Plaintiffs’ Response
   5             Additional
                 Uncontroverted Facts
   6             and Supporting Evidence
   7    92       Only Richard Fleischer Customs           Undisputed.
   8             Brokers (“RFCB”) and TC Rich
                 paid TC Rich’s consultant, EEC,
   9             for its work
  10
  11             Supporting Evidence
  12             ECF No. 59-13 (“Plaintiffs’
                 Depo.”), at depo. pages 100:4- 22,
  13
                 103:17-20, 107:7-21.
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                   -55-
       TC RICH v. Shaikh, et al.                      PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                                OF GENUINE DISPUTES
       4825-7745-7626.v1                                              Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 56 of 59 Page ID #:3754




   1    93       Murex’s efforts have resulted in a      Disputed.
   2             reduction of contamination at the       Murex has only conducted
                 Property.                               investigatory and pilot study
   3                                                     activities. No actual, full-scale
                                                         remediation has begun at the
   4                                                     Property, nor has any remedial or
                 Supporting Evidence                     other protective action been taken to
   5             Squire Decl., at ¶ 3.                   ameliorate or otherwise reduce the
                                                         elevated PCE indoor air and soil
   6             ECF No. 59-15 (Brown Decl.) at ¶¶ vapor concentrations. Layne Decl.,
   7             46, 111, 126-27.                        ECF 65-3, at ¶ 6; Chamberlin Decl.,
                                                         ECF 65-1, at ¶ 3. Any reduction of
   8             ECF No. 59-10 (Tracy Decl., Ex. 7), contamination is limited in scope to
                 at TC Rich’s interrogatory resp. no. 9. the pilot test and associated soil
   9                                                     vapor extraction and cannot be said
                                                         to encompass “the Property.”
  10
  11                                                         The effect, if any, of Murex’s efforts
                                                             cannot be determined based on the
  12                                                         existing data. Soil vapor samples
                                                             were last taken in September 2017.
  13                                                         Brown Decl., ECF 59-15 at ¶ 46. No
  14                                                         deeper groundwater data exist
                                                             beneath the on-site source areas.
  15                                                         Chamberlin Decl., ECF No. 65-1, at ¶
                                                             3. The data from two off-site wells
  16                                                         are inadequate for determining the
                                                             extent of contamination. Chamberlin
  17                                                         Decl., ECF 65-1, at ¶ 3. The 2015
                                                             and 2020 indoor air data are flawed
  18                                                         because sampling was not conducted
                                                             consistent with DTSC guidance.
  19                                                         Layne Decl., ECF 65-3, at ¶¶ 3,5
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                      -56-
       TC RICH v. Shaikh, et al.                        PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                                  OF GENUINE DISPUTES
       4825-7745-7626.v1                                                Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 57 of 59 Page ID #:3755




   1    94       Shaikh has not caused or contributed       Disputed. Shaikh was the sole
   2             to any spill, release, or discharge of     president, shareholder, acting director,
                 PCE at the Property.                       acting officer, manager, and
   3                                                        supervisor of two chemical companies
   4                                                        at the Property for two decades. See
                 Supporting Evidence                        Plaintiffs’ Separate Statement of
   5             ECF No. 62-1 (Shaikh Depo.), at            Uncontroverted Facts (ECF 61-3,
   6             depo. pages 74:5-75:3, 77:12-79:1          “SSUF”), Fact 5-8, 10-16, 19, 29, 33-
                 (Shaikh worked in his office), 76:3-       35, 38-40, 45-49, 50-68. Shaikh was
   7             77:9 (Shaikh did not handle PCE;           the responsible party for
   8             two employees were the only ones           environmental compliance obligations
                 involved in PCE intake and                 and oversaw operations. See supra,
   9             repackaging); 119:10-15 (no PCE            SSUF, Facts 14, 15, 16, 20, 54-64.
  10             spills); 128:5-17 (not aware of any        PCE was purchased, stored, and
                 spills of PCE).                            repackaged at the Property. See supra,
  11
                 Tracy Opp’n Decl., Ex. 1 (Shaikh           SSUF, Facts 25, 26, 27, 28. Drums,
  12             Depo.), at 158:7- 161:3 (PCE never         tanks and other storage containers,
  13             mixed, nor used drums of PCE               including those containing PCE, were
                 rinsed and Shaikh was not the              rinsed at the property. SSUF, Fact 29.
  14             person overseeing delivery of PCE).        Spills and wastewater generated at the
  15                                                        Property were routed to the clarifier
                 ECF No. 62-2 (Shaikh Depo.
                                                            installed during Shaikh’s chemical
  16             continued) at depo. pages 129:10-15
                                                            companies’ operations at the Property.
                 (never informed of any spills either,
  17                                                        SSUF, Facts 33-35. Shaikh’s chemical
                 such as when returning from travel).
                                                            companies were required to sample for
  18                                                        PCE in wastewater pursuant to an
  19                                                        industrial wastewater discharge
                                                            permit. SSUF, Facts 60-61. PCE was
  20                                                        detected in Pacifica Chemical’s
  21                                                        wastewater at the Property. SSUF,
                                                            Facts 36, 66.
  22
                                                            Investigations in 2015 identified the
  23                                                        presence of PCE on the site near the
  24                                                        clarifier and above ground storage
                                                            tank used by Shaikh’s companies. See
  25                                                        supra, SSUF, Facts 65-67; 82, 85-86.
  26                                                        There is no evidence of a source of
                                                            PCE at the Property other than
  27                                                        chemical companies Shaikh owned,
  28
                                                    -57-
       TC RICH v. Shaikh, et al.                         PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                                   OF GENUINE DISPUTES
       4825-7745-7626.v1                                                 Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 58 of 59 Page ID #:3756




   1                                                       operated, and managed. SSUF, Facts
   2                                                       38-44.

   3
        95       One of Pacifica and Shah Chemical’s Disputed. See supra, Response to
   4             employees, Mr. Tomas Macedonio,     Shaikh’s Alleged Uncontroverted
   5             was in charge of environmental      Additional Fact 94.
                 management and compliance.
   6
   7
                 Supporting Evidence
   8
                 Tracy Opp’n Decl., Ex. 3, at
   9             supplemental response nos. 18-19.
  10    96       Murex’s work at the Property has          Undisputed. However, see Fact 89.
  11             been paid for by the insurance            Shaikh has not personally paid for
                 company for Shaikh and Pacifica.          Murex’s services or the services of
  12                                                       any other environmental contractor
  13                                                       relating to the investigation and
                 Supporting Evidence                       remediation of the Property to date.
  14             Squire Decl., at ¶¶ 2-6.                  Elliott Decl. ¶ 3, Ex. 1 (Shaikh Dep.)
  15                                                       at 180:2-10.
  16                                                       Cha Decl., ¶ 4.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                    -58-
       TC RICH v. Shaikh, et al.                      PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                                OF GENUINE DISPUTES
       4825-7745-7626.v1                                              Case No: 2:19-CV-02123-DMG-AGR
Case 2:19-cv-02123-DMG-AGR Document 73 Filed 02/05/21 Page 59 of 59 Page ID #:3757




   1    Dated: February 5, 2021           RAINES FELDMAN LLP
   2
   3                                By:
                                                   RAINES FELDMAN LLP
   4
   5
   6                                      PILLSBURY WINTHROP SHAW
                                          PITTMAN LLP
   7
   8
   9
  10                                By:            /s/ Mark E. Elliot
                                                       MARK E. ELLIOTT
  11
                                          Attorneys for Plaintiffs
  12
                                          TC RICH, LLC, Rifle Freight, Inc.,
  13                                      Fleischer Customs Brokers, Richard G.
  14                                      Fleischer, and Jacqueline Fleischer

  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            -59-
       TC RICH v. Shaikh, et al.              PLAINTIFFS’ RESPONSE TO SHAIKH’S STATEMENT
                                                                        OF GENUINE DISPUTES
       4825-7745-7626.v1                                      Case No: 2:19-CV-02123-DMG-AGR
